OPINION
MORRISON, Judge.
The offense is passing as true a forged instrument with a prior conviction alleged for enhancement; the punishment, five years.
The sufficiency of the evidence is challenged. The witness Bickerstaff testified that as cashier for Henke-Pillot she was able to identify by her handwriting and by her personalized “Double-check” stamp, a certain check offered by the State. She further identified a photograph which at the top carried a picture of the check itself and at the bottom carried a picture of the individual who cashed the check; such pictures were taken simultaneously by a “Dubl-check” camera. She identified appellant as being the person photographed in the exhibit shown to her.
Appellant called a police officer who testified that he could not tell from the state’s exhibit whether or not the picture of the check and the picture of the individual were made simultaneously. Appellant did not testify.
We find the evidence sufficient and overrule appellant’s contention that the photograph was hearsay.
There is clearly no merit to appellant’s complaint as to the proof as to his prior conviction for forgery alleged for enhancement. Johnson v. State, Tex.Cr. App., 432 S.W.2d 98(2).
Finding the evidence sufficient to sustain the conviction, and no reversible error appearing, the judgment of the trial court is affirmed.
WOODLEY, P. J., not participating.